Title: To George Washington from Henry Knox, 9 April 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 9 April 1787

I thank you for your kind favor of the second instant which I received by the last post.
Since my last to you, the legislature of Rhode-Island who seem to be unworthy of the rank of freemen, have rejected the proposition of the convention. But this may not be conclusive—The people themselves in that State may take the matter up, of which there is some probability, and send delegates—Connecticut will most probably come into the measure, their legislature being called with that intention—Maryland have resolved to send delegates.

I cannot learn that the delegates of any of the states are fettered with instructions excepting the state of Massachusetts, and the delegates do not I am persuaded consider their instructions of any moment. The present appearances are favorable to a general attendance—and that the delegates will have ample powers to point out radical cures for the present political evils.
It is the general wish that you should attend. It is conceived to be highly important to the success of the propositions of the convention.
The Mass of the people feel the inconveniences of the present government, and ardently wish for such alterations as would remedy them. The alterations must be effected by wisdom and agreement, or by force—this convention appears the only mean to effect the alterations peaceably—If that should be unattended by a proper weight of wisdom and character, so as to carry into execution its propositions, we are to look to events, and force, for arms, were you not then to attend the convention slander and malice might suggest that force would be the most agreable mode of reform to you—When civil commotion rages, no purity of character nor services however exalted, can entirely sheild from the shafts of calumny.
On the other hand the unbounded confidence the people have of Your tried patriotism, and wisdom, would exceedingly facilitate the adoption of any important alterations that might be proposed by a convention of which you were a member, (& as I before hinted) and president.
Your ideas respecting the proceedings of some of the state societies of the Cincinnati are but too just—I will most chearfully meet You in Philadelphia, at any time previous to the meeting that you may think proper, in order to discuss and fully consider this subject.
The french packet has just arrived, by which I have a letter from the Marquis de la Fayette of the 7th of Februa⟨ry⟩.
The Count de Vergennes is dead, and will probably be succeeded by the Duke de Vauguyon.
The Marquis looks forward to military employment in this Country for the reduction of the Western posts, and Canada[,] But one might venture to predict that no such operations will be undertaken, untill the government shall be radically

amended. At present we are all imbecillity. I am my dear Sir with the most perfect respect Yr affectionate

H. Knox

